FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForApril 19,2011 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  TheRoyal Bank of Scotland Groupplc("RBS") -ResultofAnnual General Meeting 19 April 2011 Following the Annual General Meeting held today, RBS announces the results of the poll vote for each resolution as follows.Resolutions 17, 18 and 20 were passed as special resolutions. For % of votes cast Against % of votes cast Total votes cast as % of Voting Share Capital Withheld * Resolution 1 To approve the accounts for the year ended 31 December 2010 Resolution 2 To approve the Remuneration Report for year ended 31 December 2010 Resolution 3 To re-elect Colin Buchan as a director Resolution 4 To re-elect Sandy Crombie as a director Resolution 5 To re-elect Philip Hampton as a director Resolution 6 To re-elect Stephen Hester as a director Resolution 7 To re-elect Penny Hughes as a Director Resolution 8 To re-elect John McFarlane as a Director Resolution 9 To re-elect Joe MacHale as a Director Resolution 10 To re-elect Brendan Nelson as a Director Resolution 11 To re-elect Art Ryan as a Director Resolution 12 To re-elect Bruce Van Saun as a Director Resolution 13 To re-elect Philip Scott as a Director Resolution 14 To re-appoint Deloitte LLP as auditors Resolution 15 To authorise the Audit Committee to fix the remuneration of the auditors Resolution 16 To renew the directors' authority to allot securities Resolution 17 To renew the directors' authority to allot shares on a non-pre-emptive basis Resolution 18 To amend the articles of association to facilitate raising of regulatory capital Resolution 19 To authorise the allotment of preference shares Resolution 20 To permit the holding of general meetings at 14 days' notice Resolution 21 To authorise political donations and expenditure by the company in terms of Section 366 of the Companies Act 2006 Resolution 22 To amend the rules of the RBS 2010 Deferral Plan * A vote Withheld is not a vote in law and is not counted in the calculation of the proportion of votes "For" and "Against" a resolution. In accordance with the UK ListingAuthority's listing rules, copies of resolutions 16, 17, 18, 19, 20, 21 and 22 will shortly be available for inspection at the National Storage Mechanism which is located at: www.Hemscott.com/nsm.do Contact Jason Knauf Head of Group Media Centre 0 Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
